PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re of
Patent No. 9,836,916
Issue Date: December 05, 2017
Application No. 14/716,632
Filed: May 19, 2015
Attorney Docket No. 777.702US1
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the request for refund filed December 13, 2021.  

The request for refund is GRANTED.

Applicant files the above request for refund, regarding the duplicate charges ($1,050.00) for petitions filed under 37 CFR 1.378(b) via EFS and an e-Petition under 37 CFR 1.378(b), filed and auto granted December 13, 2021.

A review of the Office records for the above-identified application indicates that an e-petition under 37 CFR 1.378(b) was filed electronically and auto-granted on December 13, 2021.  Therefore, the petition fee ($1,050.00), filed with the petition under 37 CFR 1.378(b) via EFS, has been refunded to applicant’s credit card account.

Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions